                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
KAREEM ALI,               :
                               :
          Petitioner,          :    Civ. No. 19-18403 (NLH)
                               :
     v.                        :    OPINION
                               :
BRUCE DAVIS, et al.,           :
                               :
          Respondents.         :
______________________________:

APPEARANCE:
Kareem Ali, No. 793553-B
New Jersey State Prison
P.O. Box 861
Trenton, NJ 08625
     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Kareem Ali seeks to bring a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254 without prepayment of

fees or security and seeks to proceed in forma pauperis.      See

ECF No. 1 (petition).

Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks

to proceed in forma pauperis, that petitioner must submit (a) an

affidavit setting forth information which establishes that the
petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.    If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.    L. Civ. R. 81.2(c).

     Here, Petitioner has failed to either include the $5 filing

fee or an application to proceed in forma pauperis.    Petitioner

must either submit the $5 filing fee or a complete application

to proceed in forma pauperis for his habeas petition to be

considered.

Conclusion

     For the reason set forth above, the Clerk of Court will be

ordered to administratively terminate this Petition without

prejudice. 1   Petitioner will be granted leave to apply to re-open




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                  2
within thirty (30) days, by paying the filing fee of $5.00 or

submitted a complete in forma pauperis application.   An

appropriate Order will be entered.



Dated: September 30, 2019              s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                3
